                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

  JONATHAN LANGLEY                         )
                                           )
                     Plaintiff,            )
                                           )
 vs.                                       )       Civil Action No.: 1-18-cv-00443-LY
                                           )
                                           )
 INTERNATIONAL BUSINESS                    )
 MACHINES CORPORATION,                     )
                                           )
                     Defendant.            )


            DEFENDANT'S OBJECTIONS AND RESPONSES TO PLAINTIFF'S
                 REQUESTS FOR PRODUCTION OF DOCUMENTS

       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Defendant

International Business Machines Corporation ("IBM" or "Defendant") hereby objects and

responds as follows to the Requests for Production of Documents served by Plaintiff on

September 6, 2018.

                                  GENERAL OBJECTIONS

       The following General Objections are incorporated by reference into each and every

response provided by IBM whether specifically mentioned or not. The identification of specific

General Objections or other objections in a given response is not intended as, nor may it be

construed to be, a waiver or exclusion of all other General Objections.

       1.   Defendant objects to the Requests for Production of Documents to the extent that it

seeks to impose burdens greater than those required by the Federal Rules of Civil Procedure,

applicable local rules, and/or the Court's case management order(s). Defendant responds

consistent with the Federal Rules of Civil Procedure, any applicable local rules, and the Court's


                                           EXHIBIT

                                     I     :>
case management order(s), and subject to its threshold objection regarding the scope and breadth

of discovery.

        2.   Defendant objects to the Requests for Production of Documents to the extent that it

is not appropriately limited in scope to the relevant time periods, organizations, positions, and

locations at issue in this case.

        3.   Defendant objects to the First Request for Production of Documents to the extent that

it seeks documents containing confidential information documents, including documents

containing any personnel-related information concerning any persons other than the Plaintiff;

information that constitutes or contains commercially sensitive confidential business

information; and/or other information belonging to Defendant, and/or to third parties, the

disclosure of which could cause competitive harm to Defendant.

        4.   Defendant objects to the Requests for Production of Documents as seeking

documents containing information not relevant to the claims or defenses of either party.

        5.   Defendant objects to the Requests for Production of Documents as seeking

documents containing information not proportional to the needs of this single plaintiff

discrimination case.

       6.    Defendant objects to the Requests for Production of Documents to the extent that it

seeks documents containing information protected by the attorney-client privilege or the attorney

work-product doctrine (collectively "privileges"). To the extent that documents is/are disclosed

that contain privileged information or work product, such disclosure shall not constitute a waiver

of the privileges, and Defendant reserves the right to demand and obtain the return of any

inadvertently produced and/or disclosed information and/or documents.




                                                -2-
        7.   Defendant objects to the Requests for Production of Documents to the extent that it

requests documents contained in Plaintiffs files or within Plaintiffs knowledge or in public

sources equally available to Plaintiff.

        8.   Defendant objects to the Requests for Production of Documents to the extent that it

requests documents within the possession of third parties equally available to Plaintiff as to

Defendant.

       9.    Defendant objects to the Requests for Production of Documents to the extent that it

seeks to define terms and/or characterize the evidence in this case. To the extent that Defendant

adopts any terms used by Plaintiff in the Requests for Production of Documents, such adoption is

specifically limited solely to these responses.

        I 0. Defendant objects to any request to the extent that it is vague, overly broad,

ambiguous, or written in a form that is confusing or potentially misleading.

       11. Defendant's response to this Requests for Production of Documents do not constitute

admissions or acknowledgements that any information or document sought is within the proper

scope of discovery, and Defendant makes these responses without waiving its right to object to

the admissibility of documents produced herewith or to object to further discovery related to

subject matters encompassed within Plaintiffs Requests for Production of Documents.

       12. Defendant makes these responses to the best of its present knowledge based upon a

reasonable investigation to date. Because its investigation in this action is ongoing, Defendant

reserves the right to modify, supplement, or amend the Responses contained herein as any

additional facts may become known during the course of such investigation or discovery.

       These General Objections apply to and are incorporated by reference in each and every

response, whether or not specifically mentioned.



                                                  -3-
      SPECIFIC OBJECTIONS AND RESPONSES TO REOUESTS FOR PRODUCTION

REOUEST NO. 1: The documents, data compilations, and tangible things identified in IBM's

Initial Disclosures.

        RESPONSE: Defendant directs Plaintiff to the documents produced at IBML-000001-

237, 241-246, 256-257, 260-262, 280-281, 291-746, 748-806.

REOUEST NO. 2: The documents, data compilations, and tangible things that formed any part

of the support for the assertions in IBM's Position Statement to the EEOC.

        RESPONSE: Defendant objects to Request No. 2 to the extent that it seeks documents

protected from disclosure by the attorney-client privilege and/or the work product doctrine.

Subject to and without waiving the foregoing objection and the General Objections set forth

above, Defendant directs Plaintiff to the documents produced in response to Request No. 1.

REOUEST NO. 3: The documents and correspondence you sent to or received from the EEOC

in connection with Plaintiffs Charge of Discrimination No 451-2018-00164.

        RESPONSE: Defendant directs Plaintiff to the documents produced at IBML-000001-

17.

REQUEST NO. 4: The documents and ESI that provide a factual basis for your "First Defense"

contained in the Affirmative Defenses section of Defendant International Business Machines

Corporation's Answer and Affirmative Defenses.

        RESPONSE: Defendant interprets this request to seek the production of documents on
                                                                                                   ..   ;•.

which it will rely in making this defense and accordingly" refers to the documents referenced in

its Initial Disclosures and produced here in response to Request No. 1 and other documents

produced at IBML-000018-39, 43-49, 73-78, 91-98, 113-123, 144-146, 232-240, 247-254, 256-

266, 268-276, 278-283, 285-286, 320, 700, 704-711,807-816,821-831,834,885-887. To the

extent this request seeks a broader set of documents, Defendant objects to Request No. 4 to the

                                                -4-
extent that it seeks documents protected from disclosure by the attorney-client privilege and/or

the work product doctrine.

REQUEST NO. 5: The documents and ESI that provide a factual basis for your "Second

Defense" contained in the Affirmative Defenses section of Defendant International Business

Machines Corporation's Answer and Affirmative Defenses.

        RESPONSE: Discovery is ongoing. Defendant will produce any responsive documents

it identifies and supplement this response as appropriate.

REQUEST NO. 6: The documents and ESI that provide a factual basis for your "Third

Defense" contained in the Affirmative Defenses section of Defendant International Business

Machines Corporation's Answer and Affirmative Defenses.

       RESPONSE: Defendant objects to Request No. 6 to the extent that it seeks documents

protected from disclosure by the attorney-client privilege and/or the work product doctrine.
                                                                                                        ..
                                                                                                   .-·· ,

Subject to and without waiving the foregoing objection and the General Objections set forth

above, Defendant responds that its Third Defense is a purely legal defense; thus, it has no

responsive documents to produce.

REQUEST NO. 7: The documents and ESI that provide a factual basis for your "Fourth

Defense" contained in the Affirmative Defenses section of Defendant International Business

Machines Corporation's Answer and Affirmative Defenses.

       RESPONSE: Discovery is ongoing. Defendant will produce any responsive documents

it identifies and supplement this response as appropriate.

REQUEST NO. 8: The documents and ES! that provide a factual basis for your "Fifth

Defense" contained in the Affirmative Defenses section of Defendant International Business

Machines Corporation's Answer and Affirmative Defenses.



                                                -5-
       RESPONSE: Defendant objects to Request No. 8 to the extent that it seeks documents

protected from disclosure by the attorney-client privilege and/or the work product doctrine.

Subject to and without waiving the foregoing objection and the General Objections set forth

above, Defendant directs Plaintiff to the documents produced at IBML-000018-39, 43-49, 73-78,

91-98, 113-123, 238-240, 247-254, 256-266, 268-276, 278-283, 285-286, 320, 704-711, 807-

816, 821-831, 834, 885-887.

REQUEST NO. 9: The documents and ES! that provide a factual basis for your "Sixth

Defense" contained in the Affirmative Defenses section of Defendant International Business

Machines Corporation's Answer and Affirmative Defenses.

       RESPONSE: Defendant objects to Request No. 9 to the extent that it seeks documents

protected from disclosure by the attorney-client privilege and/or the work product doctrine.

Subject to and without waiving the foregoing objection and the General Objections set forth

above, Defendant directs Plaintiff to the documents produced at IBML-000018-39, 43-49, 73-78,

91-98, 113-123, 238-240, 247-254, 256-266, 268-276, 278-283, 285-286, 320, 700, 704-711,

807-816, 821-831, 834, 885-887.

REQUEST N0.10: The documents and ES! that provide a factual basis for your "Seventh             ."   .,..

Defense" contained in the Affirmative Defenses section of Defendant International Business

Machines Corporation's Answer and Affirmative Defenses.

       RESPONSE: Defendant objects to this Request to the extent that it seeks documents

protected from disclosure by the attorney-client privilege and/or the work product doctrine.

Discovery is ongoing. Defendant will produce any non-privileged documents it identifies and

supplement this response as appropriate.




                                               -6-
REQUEST NO. 11: The documents and ES! that provide a factual basis for your "Eighth

Defense" contained in the Affirmative Defenses section of Defendant International Business

Machines Corporation's Answer and Affirmative Defenses.

       RESPONSE: Defendant objects to this Request to the extent that it seeks documents

protected from disclosure by the attorney-client privilege and/or the work product doctrine.

Discovery is ongoing. Defendant will produce any non-privileged documents it identifies and

supplement this response as appropriate.

REQUEST NO. 12: The documents and ES! that provide a factual basis for your "Ninth

Defense" contained in the Affirmative Defenses section of Defendant International Business

Machines Corporation's Answer arid Affirmative Defenses.

       RESPONSE: Defendant objects to this Request to the extent that it seeks documents

protected from disclosure by the attorney-client privilege and/or the work product doctrine.

Discovery is ongoing. Defendant will produce any non-privileged documents it identifies and

supplement this response as appropriate.

REQUEST NO. 13: The documents and ES! that provide a factual basis for your "Tenth

Defense" contained in the Affirmative Defenses section of Defendant International Business

Machines Corporation's Answer and Affirmative Defenses.

       RESPONSE: Defendant objects to Request No. 13 to the extent that it seeks documents

protected from disclosure by the attorney-client privilege and/or the work product doctrine.
                                                                                               '   ..·.
REQUEST NO. 14: The documents and ES! that provide a factual basis for your "Eleventh

Defense" contained in the Affirmative Defenses section of Defendant International Business

Machines Corporation's Answer and Affirmative Defenses.




                                               -7-
        RESPONSE: Defendant objects to Request No. 14 to the extent that it seeks documents

protected from disclosure by the attorney-client privilege and/or the work product doctrine.

Subject to and without waiving the foregoing objection and the General Objections set fonh         ...  ~     .


above, Defendant directs Plaintiff to the documents produced at IBML-000018-39, 43-49, 73-78,

91-98, 113-123, 238-240, 247-254, 256-266, 268-276, 278-283, 285-286, 700, 704-711, 807-

816, 821-831, 834, 885-887.

REQUEST NO. 15: The documents and ESI that provide a factual basis for your "Twelfth

Defense" contained in the Affirmative Defenses section of Defendant International Business

Machines Corporation's Answer and Affirmative Defenses.

       RESPONSE: Defendant objects to Request No. 15 to the extent that it seeks documents

protected from disclosure by the attorney-client privilege and/or the work product doctrine.

Subject to and without waiving the foregoing objection and the General Objections set forth

above, Defendant responds that its Twelfth Defense is a purely legal defense; thus, it has no

responsive documents to produce.

REQUEST NO. 16: The documents and ESI that provide a factual basis for your "Thirteenth

Defense" contained in the Affirmative Defenses section of Defendant International Business

Machines Corporation's Answer and Affirmative Defenses.

       RESPONSE: Defendant obj eels to Request No. 16 to the extent that it seeks documents

protected from disclosure by the attorney-client privilege and/or the work product doctrine.

Subject to and without waiving the foregoing objection and the General Objections set forth

above, Defendant responds that its Thirteenth Defense is a purely legal defense; thus, it has no

responsive documents to produce.
                                                                                                   ..   ;•'




                                                -8-
REQUEST NO. 17: The documents and ESI that a decisionmaker created, considered, relied

upon or followed in selecting Plaintiff for termination.

        RESPONSE: Defendant objects to Request No. 17 as being vague and ambiguous due

to Plaintiffs failure to define certain terms and phrases, including "considered" and "relied

upon." Defendant responds consistent with its own understanding of these undefined terms.

Subject to and without waiving the foregoing objection and the General Objections set forth

above, Defendant directs Plaintiff to the documents produced at IBML-000018-39, 43-49, 73-78,

91-98, 113-123, 287-290, 320, 704-711, 835-884.

REQUEST NO. 18: Personnel Records (as defined above), PBCs, records from any PBC Assist

Tool, commendations, rewards, congratulations, honors, written performance evaluations and all

drafts thereof, referring or related to Plaintiffs employment with IBM, including all emails, text

messages, instant messages, chat room conversations and other communications describing or

commenting upon - whether positively or negatively - Plaintiffs job performance.

       RESPONSE: Defendant objects to Request No. 18 as being overly broad, unduly

burdensome, and disproportionate to the needs of the case because it demands "all drafts" of

Personnel Records, PBCs, records from any PBC Assist Tool, commendations, rewards,

congratulations, honors, written performance evaluations, and "all" emails, text messages, instant

messages, chat room conversations, and other communications, conceivably requiring Defendant

to search each and every file in its possession, paper and/or electronic, to determine whether such

files contain potentially responsive documents. Defendant also objects to this Request as being

vague and ambiguous due to Plaintiffs failure to define certain terms and phrases, including

"commendations," "rewards," "congratulations," and "honors." Defendant responds consistent

with its own understanding of these undefined terms. Subject to and without waiving the



                                                -9-
                                                                                                      ,•• ; • '




foregoing objections and the General Objections set forth above, Defendant directs Plaintiff to

the documents produced at IBML-000018-22, 113-123, 241-246, 256-257, 260-262, 280-281,

747, 807-816, 821-825.

REQUEST NO. 19: Personnel Records (as defined above), PBCs, records from any PBC Assist

Tool, commendations, rewards, congratulations, honors, written performance evaluations and all

drafts thereof, referring or related to IBM's employment of any person against whom Plaintiff

was compared for purposes of reduction, including all emails, text messages, instant messages,

chat room conversations and other communications describing or commenting upon - whether

positively or negatively- such other persons' job perfonnance.

       RESPONSE: Defendant objects to Request No. 19 as being overly broad, unduly

burdensome, and disproportionate to the needs of the case because it demands "all drafts" of

Personnel Records, PBCs, records from any PBC Assist Tool, commendations, rewards,

congratulations, honors, written performance evaluations, and "all" emails, text messages, instant

messages, chat room conversations, and other communications, conceivably requiring Defendant

to search each and every file in its possession, paper and/or electronic, to determine whether such

files contain potentially responsive documents. Defendant also objects to this Request as being

vague and ambiguous due to Plaintiffs failure to define certain terms and phrases, including

"commendations," "rewards," "congratulations," and "honors." Defendant responds consistent

with its own understanding of these undefined terms. Subject to and without waiving the

foregoing objections and the General Objections set forth above, Defendant directs Plaintiff to

the documents produced at IBML-000023-39, 43-49, 73-87, 91-98, 267, 704-711, 747, 814-816.

REQUEST NO. 20: The documents and ESI that set forth Software Group's 2014, 2015, 2016

Spring and Fall Plans.



                                               -10-
        RESPONSE: Defendant objects to Request No. 20 as it is overly broad, unduly

burdensome, and disproportionate to the needs of this single plaintiff case; it is not reasonably

limited in tyrms 9ftime or organizational scope and seeks information that is npt ~elevant,tq

Plaintiff's claims. This Request seeks documents that are unrelated to the resource action that

impacted Plaintiff or hiring decisions for specific positions like the one Plaintiff held or to which

he applied. Plaintiff did not work in the Software Group at the time of his layoff in 2017.

Indeed, the Software Group ceased to exist at the end of2014/beginning of2015.

REQUEST NO. 21: The documents and ES! that set forth Cloud's 2016, 2017, 2018 Spring

and Fall Plans.

       RESPONSE: Defendant objects to Request No. 21 as overly broad, unduly burdensome,

irrelevant, and disproportionate to the needs of the case; it is not reasonably limited in tenns of

time or organizational scope and seeks information that is not relevant to Plaintiffs claims or

IBM's defenses.· This Request seeks documents that are unrelated to the resource action that

impacted Plaintiff or hiring decisions for specific positions like the one Plaintiff held or to which

he applied. Plaintiff was selected for layoff in the CLDR resource action, which was a 2017

resource action that, as relevant to Plaintiff, impacted certain job groups in the LG-CldSalesTop

organization (known as Cloud Sales - Worldwide Top) reporting up to Steve Cowley, General

Manager for IBM Cloud & IBM Software. The CLDR resource action did not affect all

organizations in the Cloud Group, nor did it occur in 2016 or 2018. Moreover, the decision to

select Plaintiff for layoff was made lower down in the organization, by Plaintiffs first line

manager Kim Overbay, Director of IBM PureApplication & WebSphere Application Server,

Worldwide. Defendant also objects to this Request because Plaintiff was laid off in 2017; thus,

a~y documents from 2018 have no bearing on his layoff or his attempts to find other erripioyinent



                                                -11-
within IBM in 2017. Finally, Defendant objects to this Request to the extent that it seeks

production of documents containing highly confidential competitive and/or proprietary business

information which Defendant protects from public disclosure in the ordinary course.

REQUEST NO. 22: The documents and ESI that set forth Spring and Fall plans for all IBM

divisions for 2014, 2015, 2016, 2017 and 2018.

         RESPONSE: Defendant objects to Request No. 22 as overly broad, unduly

burdensome, irrelevant, and disproportionate to the needs of this single plaintiff case; it is not

reasonably limited in terms of time or organizational scope and seeks information that is not

relevant to Plaintiffs claims. This Request seeks documents that are unrelated to the resource

action that impacted Plaintiff or hiring decisions for specific positions like the one Plaintiff held

or to which he applied. Plaintiff was selected for layoff in the CLDR resource action, which was

a 2017 resource action that, as relevant to Plaintiff, impacted certain job groups in the LG-

CldSalesTop organization (known as Cloud Sales - Worldwide Top) reporting up to Steve

Cowley, General Manager for IBM Cloud & IBM Software. The CLDR resource action did not

affect all organizations in the Cloud Group, nor did it occur in 2014, 2015, 2016, or 2018. The

decision to select Plaintiff for layoff was made lower down in the organization, by Plaintiffs

first line manager Kim Overbay, Director ofIBM PureApplication & WebSphere Application

Server, Worldwide. Defendant further objects to this Request to the extent that it seeks

production of documents containing highly confidential competitive and proprietary business

information which Defendant protects from public disclosure in the ordinary course.

REQUEST NO. 23: From January 1, 2012 until present, documents created by, transmitted to

or shared with an IBM Executive, Band D or higher; including but not limited to emails,




                                                 -12-
attachments and powerpoints sent or received, from Bain & Company that reflect consulting

services provided to IBM.

       RESPONSE: Defendant objects to Request No. 23 as overly broad, unduly burdensome,

and disproportionate to the needs of the case because it is not reasonably limited in terms oftime

or organizational scope. Nor is this Request relevant to any party's claim or defense; the

requested information is wholly unrelated to Plaintiffs 2017 layoffin the CLDR resource action

and/or Plaintiffs attempts to find other employment within IBM.

REQUEST NO. 24: From January I, 2013 until present, documents created by, transmitted to

or shared with Diane Gherson; including but not limited to emails and attachments sent or

received that contain the following terms:

           a. Early Professional Hire"

           b. "Early Professional"

           c. "Early Professionals"

           d. "EPH"

           e. "Seniority Mix"

           f.   "Reduction Initiative"

           g. "Resource Action"

           h. "RA"

           1.   ''RIP"                                                                               .-··   .~   ..

          J.    "Retired"

           k. "Layoff Targets"

           l.   "Millennial"

           m. "Millennial Corps"



                                               -13-
            n. "Head-count Planning"

            o. "Jonathan Langley"

            p. "Langley"

            q. "EEOC"

            r.   "Bain & Company"

            s.   '~Bain"


            t.   "Spring Plan"

            u. "Spring Plans"

           v. "Fall Plan"

           w. "Fall Plans"

           x. "Spring Strategy"

           y. "Operating Team HR"

           z. · Operating Team Sales Deployment"

      RESPONSE: Defendant objects to Request No. 24 because it is overly broad, unduly

burdensome, and disproportionate to the needs of the case, and because it seeks information that

is not relevant to any party's claims or defenses. Diane Gherson, IBM's Senior Vice President,

Human Resources, whose responsibilities are global and thus not limited to the United States,

was not involved in the distribution of headcount reduction targets within the CLDR resource

action or in the decision to select Plaintiff for layoff. Nor did she play any role in reviewing or

assessing Plaintiffs applications for other employment within IBM. Thus, she is not an

appropriate custodian. Defendant further objects to this Request in that its temporal scope is

overly broad and the search terms would sweep up documents from across a company which
                                                                                                      .•·   .·.
operates in dozens of countries and consists of multiple different groups, business units, and



                                                -14-
organizations. Moreover, the vast majority of the proposed search terms have no relation to the

facts at issue in Plaintiffs case as they are wholly unrelated to Steve Cowley's Cloud & IBM

Software business and the layoff decisions made in the CLDR resource action. Finally,

Defendant objects to this Request to the extent that the search terms would require the

production of documents containing highly confidential competitive and/or proprietary business

.information which Defendant protects.from public disclosure in the ordinary course.

REQUEST NO. 25: From January I, 2013 until present, documents created by, transmitted to

or shared with Ken Keverian; including but not limited to emails and attachments sent or

received that contain the following terms:

           a. "Early Professional Hire"

           b. "Early Professional"

           c. "Early Professionals"

           d. "EPH"

           e. "Seniority Mix"

           f.   "Reduction Initiative"

           g. "Resource Action"

           h. "RA"

           I.   "RIF"

           J.   "Retired"

           k. "Layoff Targets"

           I.   "Millennial"

           m. "Millennial Corps"

           n. "Head-count Planning"



                                               -15-
                                                                                                       •'    ..· .


            o. "Jonathan Langi ey"

            p. "Langley"

            q. "EEOC"

            r.   "Bain & Company"

            s. "Bain"

           t.    "Spring Plan"

            u. "Spring Plans"

           v. "Fall Plan"

           w. "Fall Plans"
                                                                                                      ,4 •    .•   •




           x. "Spring Strategy"

           y. "Operating Team HR"

           z. Operating Team Sales Deployment"

       RESPONSE: Defendant objects to Request No. 25 because it is overly broad, unduly

burdensome, and disproportionate to the needs of the case, and because it seeks information that

is not relevant to any party's claims or defenses. Ken Keverian, Senior Vice President,

Corporate Strategy, is a very senior executive who has global responsibilities, not limited to the

United States. He was not involved in the distribution of headcount reduction targets within the

CLDR resource action or in the decision to select Plaintiff for layoff. Nor did he play any role in

reviewing or assessing Plaintiffs applications for other employment within IBM. Thus, he is not
                                                                                                      .....·.

an appropriate custodian. Defendant further objects to this request in that it is overly broad as

the temporal scope is overly broad and the search terms would sweep up documents from across

a company which operates in dozens of countries and consists of multiple different groups,

business units, and organizations. Moreover, the vast majority of the proposed search terms have



                                                -16-
no relation to the facts at issue in Plaintiffs case as they are wholly unrelated to Steve Cowley's

Cloud & IBM Software business and the layoff decisions made in the CLDR resource action.

Fi~ally, Defendant objects to this Request to the extent that the search terms would require the

production of documents containing highly confidential competitive and/or proprietary business

information which Defendant protects from public disclosure in the ordinary course.

REQUEST NO. 26: From January I, 2013 until present, documents created by, transmitted to

or shared with James J. Kavanaugh; including but not limited to emails and attachments sent or

received that contain the following terms:

           a. "Early Professional Hire"

           b. "Early Professional"

           c. "Early Professionals"

           d. "EPH"

           e. "Seniority Mix"

           f.   "Reduction Initiative"

           g. "Resource Action"

           h. "RA"

           l.   "RIF"

           J.   "Retired"

           k. "Layoff Targets"

           l. "Millennial"

           m. "Millennial Corps"

           n. "Head-count Planning"                                                                   ..~   ..· .

           0.   "Jonathan Langley"



                                               -17-
            p. "Langley"

            q. "EEOC"

            r.   "Bain & Company"

            s. "Bain"

            t.   "Spring Plan"

            u. "Spring Plans"                                                                          -~.   :•   .
            v. "Fall Plan"

            w. "Fall Plans"

            x. "Spring Strategy"

            y. "Operating Team HR"

            z. "Operating Team Sales Deployment"

        RESPONSE: Defendant objects to Request No. 26 because it is overly broad, unduly

burdensome, and disproportionate to the needs of the case, and because it seeks information that

is not relevant to any party's claims or defenses. James Kavanaugh, Senior Vice President and

Chief Financial Officer, is a very senior executive who has global responsibilities, not limited to

the United States. He was not involved in the distribution of headcount reduction-targets within      ··· - ·

the CLDR resource action or in the decision to select Plaintiff for layoff. Nor did he play any

role in reviewing or assessing Plaintiffs applications for other employment within IBM. Thus,

he is not an appropriate custodian. Defendant further objects to this Request in that it is overly

broad as the temporal scope is overly broad and the search terms would sweep up documents

from across a company which operates in dozens of countries and consists of multiple different

groups, business units, and organizations. Moreover, the vast majority of the proposed search

terms have no relation to the facts at issue in Plaintiffs case as they are wholly unrelated to



                                                -18-

                                                                                                      ........
Steve Cowley's Cloud & IBM Software business and the layoff decisions made in the CLDR

resource action. Finally, Defendant objects to this Request to the extent that the search terms

would require the production of documents containing highly confidential competitive and/or

proprietary business information which Defendant protects from public disclosure in the ordinary

course.

REQUEST NO. 27: From January 1, 2013 until present, documents created by, transmitted to

or shared with Virginia "Ginni" Rometty; including but not limited to emails and attachments

sent or received that contain the following terms:

           a. "Early Professional Hire"
                                                                                                   .~.    ,. .
           b. "Early Professional"

           c. "Early Professionals"

           d. "EPH"

           e. "Seniority Mix"

           f.   "Reduction Initiative"

           g. "Resource Action"

           h. "RA"

           1.   "RIF"

           j.   "Retired"

           k. "Layoff Targets"
                                                                                                   ....   ;•'




           I.   "Millennial"

           m. "Millennial Corps"

           n. "Head-count Planning"

           0.   "Jonathan Langley"



                                               -19-
            p. "Langley"

            q. "EEOC"

            r.   "Bain & Company'"

            s. "Bain"

            t.   "Spring Plan"

            u. "Spring Plans"

            v. "Fall Plan"

            w. "Fall Plans"

            x. "Spring Strategy"

           y. "Operating Team HR"

            z. Operating Team Sales Deployment"

        RESPONSE: Defendant objects to Request No. 27 because it is overly broad, unduly
                                                                                                      .~.   ,. .
burdensome, and disproportionate to the needs of the case, and because it seeks information that

is not relevant to any party's claims or defenses. Ginni Rometty is IBM's CEO. She has global

responsibilities, not limited to the United States, and she was not involved in the distribution of

headcount reduction targets within the CLDR resource action or in the decision to select Plaintiff

for layoff. Nor did she play any role in reviewing or assessing Plaintiffs applications for other

employment within IBM. Thus, she is not an appropriate custodian. Defendant further objects

to this Request in that it is overly broad as the temporal scope is overly broad and the search

terms would sweep up documents from across a company which operates in dozens of countries

and consists of multiple different groups, business units and organizations. Moreover, the vast

majority of the proposed search terms have no relation to the facts at issue in Plaintiffs case as

they are wholly unrelated to Steve Cowley's Cloud & IBM Software business and the layoff



                                                -20-
decisions made in the CLDR resource action. Finally, Defendant objects to this Request to the

extent that the search terms would require the production of documents containing highly

confidential competitive and/or proprietary business information which Defendant protects from

public disclosure in the ordinary course.

REQUEST NO. 28: From January I, 2013 until present, documents created by, transmitted to

. or. shared with Kim Overbay; including but not limited to emails and attachments sent or .     .·•·o".


received that contain the following terms:

            a. "Jonathan Langley"

            b. "Langley"

            c. "RIF"

           d. "Retired"

           e. "Resource Partner"

           f.   "Resource Partners"

           g. "HR Partner"

           h. "Early Professional"

           i. · "Workday"

           J.   "Fast Start"

           k. "Hybrid Cloud Management and Platform"

           I.   "HI Management and Platform"

           m. "2Q Management and Platform"

           n.   "Business and Technical Leadership"

           o. "Resource Identification Training"

           p. "Resource Action Introduction"



                                               -21-
                                                                                                 ....   ;•.
        RESPONSE: Defendant objects to Request No. 28 because it is overly broad, unduly

 burdensome, and disproportionate to the needs of the case, and because it seeks information that

is not relevant to any party's claims or defenses. This Request is overly broad in terms of time,

as Plaintiff separated from IBM and searched for other positions within IBM in 2017. Moreover,

the search terms are overly broad and burdensome and not reasonably related to the issues in this

case. For instance, the proposed search term "HR Partner" could conceivably return hundreds of

emails having nothing to do with the PureApplication team, the CLDR resource action, or

Plaintiff. Finally, Defendant objects to this Request to the extent that the search terms would

.require the production of document.s containing highly confidential competitive al).d/or .

proprietary business information which Defendant protects from public disclosure in the ordinary

course. Subject to and without waiving the foregoing objections and the General Objections set

forth above, Defendant states that it will search Kimberly Overbay' s emails and attachments for

the years 2016 and 2017 for documents responsive to the following search terms that are relevant

to the issues in this single plaintiff termination case: "Jonathan Langley"; "Langley"; "Business

and Technical Leadership"; "Resource Identification Training", and "Resource Action

Introduction." IBM is in the process of conducting this search and will supplement its

production as needed.

REQUEST NO. 29: From January 1, 2013 until present, documents created by, transmitted to
                                                                                                    .·•· .•.
·or' shared with Andrew Brown; including but not limited to emails and attachments sent or ·

received that contain the following terms:

            a. "Jonathan Langley"

            b. "Langley"

            c.   "RIF"



                                                -22-
            d. "Retired"

            e. "Resource Partner"
                                                                                                     .. ..·;


            f.   "Resource Partners"

            g.   "Spring Plan"

            h. "Spring Plans"

            I.   "Fall Plan"

            J.   "Fall Plans"

            k. "Hybrid Cloud Talent Review"

        RESPONSE: Defendant objects to Request No. 29 because it is overly broad, unduly

 burdensome, and disproportionate to the needs of the case, and because it seeks information that

 is not relevant to any party's claims or defenses. This Request is overly broad in terms of time,

 as Plaintiff separated from IBM and searched for other positions within IBM in 2017, and in
                                                                                                     .-· .· .
terms of organizational scope because it is not limited to Plaintiffs team (PureApplication

 Worldwide Sales), organization (LG-CldSalesTop), business unit (Cloud WW Sales), or group

(Cloud), nor is it limited to the CLDR resource action that impacted Plaintiff, or even to the

United States. Moreover, the search terms are overly broad and burdensome and not reasonably

related to the issues in this case. For instance, the proposed search term "Retired" could

conceivably return hundreds of emails having nothing to do with the PureApplication team, the

CLDR resource action, or Plaintiff. In addition, Defendant objects to this Request as being

overly broad, unduly burdensome, and disproportionate to the needs of the case because it seeks

documents that are unrelated to hiring, let alone hiring into positions like Plaintiffs or to

. PJ.aintiffs attem]JtS to find other employment within IBM, and because it seeks documents that

are unrelated to employee separations in a resource action, let alone Plaintiffs selection for



                                                -23-
layoff in the CLDR resource action. Defendant further objects to this Request to the extent that

it seeks production of documents containing confidential and/or proprietary business information

which Defendant protects from public disclosure as a matter of course. Subject to and without

waiving the foregoing objections and the General Objections set forth above, Defendant states

that it has had Mr. Brown's documents searched for documents that are relevant to the issues in
                                                                                                      ..... .
                                                                                                            ;•


. this single plaintiff termination case. iBM is still in the process of conducting this search and

will supplement its production as needed.

REQUEST NO. 30: The documents and ESI that set forth quarterly performance bonus

amounts for Kim Overbay' s direct reports or team members for 2016 and 2017.

        RESPONSE: Defendant objects to Request No. 30 to the extent that it suggests that

Plaintiff received quarterly bonuses, which he did not. Defendant also objects to this Request to

the extent that it suggests that Kim Overbay set quarterly performance bonus amounts, which she

did not. In addition, Defendant objects to this Request as vague and ambiguous due to Plaintiffs

failure to define certain terms and phrases, including "team members." Defendant responds

consistent with its own understanding of this undefined term. Defendant further objects to this
                                                                                                      .~·   .~   '

Request as being overly broad, disproportionate to the needs of the case, and seeking information

not relevant to either party's claims or defenses because it requests information about employees

who are not comparators to Plaintiff. Subject to and without waiving the foregoing objections

and the General Objections set forth above, Defendant directs Plaintiff to the documents

produced at IBML-000340-396 which contain commission and other payment information for

Plaintiff. Defendant also directs Plaintiff to the document produced at IBML-000748 which

contains commission information for the other employees in Plaintiffs pool plan who reported to

Ms. Overbay.



                                                 -24-
                                                                                                      .... ,..
                                                                                                          .....•.



    REQUEST NO. 31: The documents and ES! that set forth approval of performance bonuses by

    Andrew Brown for 2016 and 2017.

            RESPONSE: Defendant objects to Request No. 31 as being overly broad,

    disproportionate to the needs of the case, and seeking information not relevant to either party's

    claim or defense because it seeks information about employees who are not comparators to

    Plaintiff. Subject to and without waiving the foregoing objections and the General Objections

    set forth above, Defendant directs Plaintiff to the documents produced at IBML-000340-369

    which contain commission and other payment information for Plaintiff. Defendant also directs

.
    Plaintiff
      .       to .the. document
                        .
                                produced at IBML-000748
                                            .
                                                        which
                                                           .
                                                              contains commission information
                                                                                   .   .. . . .
                                                                                                for       .-- .-       .
    the other employees in Plaintiff's pool plan who reported to Ms. Overbay.

    REQUEST NO. 32: The documents and ES! that set forth staff reduction targets for IBM Cloud

    for 2014, 2015, 2016, 2017 and 2018.

             Defendant objects to Request No. 32 as being overly broad, unduly burdensome, and

    disproportionate to the needs of this single plaintiff case. This Request is not reasonably limited

    in time or organizational scope as it is not limited to the 2017 CLDR resource action that

    impacted Plaintiff. The CLDR resource action was a 2017 resource action that, as relevant to

    Plaintiff, impacted certain job groups in the LG-CldSalesTop organization (known as Cloud

    Sales - Worldwide Top) reporting up to Steve Cowley, General Manager for IBM Cloud & IBM

. Software. Moreover, any documents from 2014, 2015, 2016, and 2018 have no bearing. on.                  .~·   ,,..   ~




    Plaintiff's 2017 layoffin the CLDR resource action. Defendant also objects to this Request as

    seeking information that is not relevant to any party's claims or defenses because it seeks

    documents that are unrelated to Plaintiff's selection for layoff in the CLDR resource action.




                                                   -25-
Without waiving these objections, Defendant directs Plaintiff to the documents produced at

IBML-000287-290.
                                                                                                      .~·   ,-.·   .
REQUEST NO. 33: The documents and ESi that set forth IBM's United States hiring ..targ.ets

for 2015, 2016, 2017, and 2018.

        RESPONSE: Defendant objects to Request No. 33 to the extent that it assumes that

IBM sets United States hiring targets as it does not do so. There are no documents responsive to

this request as written.

REQUEST NO. 34: The documents and ES! that set forth IBM's layoff targets for 2015, 2016,

2017 and 2018.

        RESPONSE: Defendant objects to Request No. 34 to the extent that it assumes that

IBM sets layoff targets company-wide as it does not do so. There are no documents responsive

to this request as written.

REQUEST NO. 35: The documents and ES! that set forth "Early Professional" (as defined by

IBM) hiring targets, and total employee mix targets.

        RESPONSE: Defendant objects to Request No. 35 as vague and ambiguous as to the

meaning of "employee mix targets." Defendant also objects to this Request as overly broad,

unduly burdensome, and disproportionate to the needs of the case. This Request is not

reasonably limited in time or organizational scope as it is not limited to Plaintiffs team

(PureApplication Worldwide Sales), organization (LG-CldSalesTop), business unit (Cloud WW

Sales), or even group (Cloud), nor is it limited to Plaintiffs attempts to find other employment

within IBM in 2017 or hiring into positions like Plaintiffs. In addition, Defendant objects to this

Request as not relevant to the claims or defenses of either party. Plaintiff was not replaced by an

Early Professional Hire, nor have any Early Professional Hires been hired into Plaintiffs



                                                -26-
position in his business unit or organization, or into any of the three positions to which Plaintiff

applied.

REQUEST NO. 36: The documents and ES! that set forth the detail and/or function of

"Millennial Corps."

       RESPONSE: Defendant objects to Request No. 36 because it is vague and ambiguous as
                                                                                                         .~-    -.· .
·to· the meariirig of "detail." Defendant' also objects to this Request because it is overly broad ·as

there is no temporal limit. Defendant further objects to this Request because it seeks documents

that are not relevant to the claims or defenses of either party.

REQUEST NO. 37: Personnel Records, including written performance evaluations and drafts

thereof, for any IBM employee reported to Kim Overbay as of March 30, 2017.

        RESPONSE: Defendant objects to Request No. 37 to the extent that it requests

confidential personnel information concerning non-party employees. Defendant also objects to

this Request as overly broad in terms of organizational scope in that it is not limited to the United

States or to the team on which Plaintiff worked and not relevant to any party's claims or defenses

because it requests drafts, as well as information about employees who are not Plaintiffs
                                                                                                         ... -·· .
comparators for purposes of his termination or hiring claims. Subject to and without waiving the

foregoing objections and the General Objections set forth above, Defendant directs Plaintiff to

the documents produced at IBML-000018-143, 701-746.

REQUEST NO. 38: Personnel Records, including written performance evaluations and drafts

thereof, for any IBM employee that has performed any of the job functions previously performed

by Plaintiff, Jonathan Langley.

        RESPONSE: Defendant objects to Request No. 38 as overly broad, unduly burdensome,

and disproportionate to the needs of the case because it requests information for "any" employee



                                                  -27-
                                                                                                         -~·   _,..   .
who has performed "any" of the job functions "previously" performed by Plaintiff and drafts,

and because it has no time limitation. Defendant further objects to this Request to the extent that

it requests confidential personnel information concerning non-party employees. Subject to and

without waiving the foregoing objections and the General Objections set forth above, Defendant

directs Plaintiff to the documents produced in response to Request Nos. 1 and 37.

REQUEST NO. 39: Employee handbooks and benefit descriptions for IBM employees in

existence as 2016-2017, including but not limited to any and all versions of any EEO or anti-

discrimination policy.

       RESPONSE: Defendant objects to Request No ..39 because it is overly broad ip

organizational scope and disproportionate to the needs of the case because it is not limited to

U.S. employees or Plaintiffs group. This Request is also overly broad, unduly burdensome, and

disproportionate to the needs of the case because it requests "any and all" versions of "any" EEO

or anti-discrimination policy. Defendant also objects to this Request because it is vague and

ambiguous due to Plaintiffs failure to define certain terms and phrases, including "handbooks"

and "benefit descriptions." Defendant responds consistent with its own understanding of those

undefined terms. Subject to and without waiving the foregoing objections and the General

Objections set forth above, Defendant directs Plaintiff to the documents produced at IBML-

000144-237, 502-699, 750-806.

REQUEST NO: 40: Written policies; procedures and/or guidelines ofIBM related to discharge,

promotion, hiring, discipline, Resource Actions, RIFs and other personnel actions in effect in

2016-2017.

       RESPONSE: Defendant objects to Request No. 40 because it is vague and ambiguous

as to the meaning of"policies, "procedures," "guidelines," and "other personnel actions."



                                               -28-
 Defendant responds consistent with its own understanding of the undefined terms. Defendant

also objects to this Request as overly broad, unduly burdensome, and disproportionate to the
                                                                                                       .~.   ,,. .
needs of the case. This Request is not reasonably limited in time or organizational scope as it is

not limited to documents related to the 2017 CLDR resource action which impacted Plaintiff.

Defendant further objects to this Request because it seeks documents on topics that are not at

issue in this case, including discharges other than resource action layoffs, promotion, and

discipline. In addition, Defendant objects to this Request to the extent that it requests documents

containing confidential and/or proprietary business information which Defendant protects from

public disclosure as a matter of course. Subject to and without waiving the foregoing objections

and the General Objections set forth above, Defendant directs Plaintiff to the documents

produced at IBML-000291-319, 321, 837-863, 864-873, 874-882. Defendant will supplement its

. production .with additional responsive .documents.

REQUEST NO. 41: Guidelines, rules, procedures and policies, including restrictions on laying

off"Early Professional Hires," that governed the R!Fs that separated Plaintiff from employment.

(A complete answer includes any written standards, guidelines or instructions to determine how a

RIF should be conducted or how employees should be selected for terminations).

        RESPONSE: Defendant objects to Request No. 41 because it is vague and ambiguous

as to the meaning of"policies," "procedures," "standards," and "guidelines." Defendant

responds consistent with its own understanding of the undefined terms. IBM also objects to this

Request as not relevant to either party's claims or defenses because no Early Professional Hires

were excluded from Plaintiffs job group in the CLDR resource action. Subject to and without

. waiving the foregoing objections and the General Objections set forth above, Defendant directs      ·.-· ...




                                                -29-
Plaintiff to the document produced at IBML-000321. Defendant will supplement its production

with additional responsive documents.

REQUEST NO. 42: The documents describing policies and procedures to monitor how RIF

including the decisions were actually made with respect to the force reduction that separated

Plaintiff from employment

        RESPONSE: Defendant objects to Request No. 42 as vague and ambiguous aS'to the

meaning of "policies," "procedures," and "monitor." Defendant also objects to this Request to

the extent that it seeks documents that are protected from disclosure by the attorney-client

privilege and/or the work product doctrine. Defendant further objects to this Request on the

grounds that, as written, Defendant cannot determine the types of documents intended to be

requested by Plaintiff.

REQUEST NO. 43: Any and all documents reflecting RIF-related training of any kind

provided to employees who responsible for, or who participated in carrying out, the RIF that

separated Plaintiff from employment.

       RESPONSE: Defendant objects to Request No. 43 because it is overly broad, unduly
                                                                                         ..
burdensome, and disproportionate to the needs of the case because it demands "any and all"

documents. Defendant also objects to this Request as vague and ambiguous because Plaintiff

failed to define certain terms, including "responsible for" and "carrying out." Defendant

responds consistent with its own understanding of the undefined terms. Defendant further

objects to this Request to the extent that it seeks documents protected from disclosure by the

attorney-client privilege and/or the work product doctrine. Subject to and without waiving the

foregoing objections and the General Objections set forth above, Defendant directs Plaintiff to




                                               -30-
                                                                                                  .... .
                                                                                                    ~·
                                                                                                         .~.   ,,. .



the document produced at IBML-000321. Defendant will supplement its production with

additional responsive documents.

REQUEST NO. 44: The documents and ESI that reflect the ages or any other age-related

demographic data about employees considered and selected for reduction, considered and not

selected for reduction, and those not considered for reduction, in any RIF occurring in the United

States from January 1, 2015 to the present.

        RESPONSE: Defendant objects to Request No. 44 because it is overly broad, unduly

burdensome, and disproportionate to the needs of this single plaintiff termination case. This

. Request is not reasonably limited in time or organizational scope as it is not limited to the. 2017    •· ~ ·

CLDR resource action that impacted Plaintiff. The CLDR resource action was a 2017 resource

action that, as relevant to Plaintiff, impacted certain job groups in the LG-CldSalesTop

organization (known as Cloud Sales - Worldwide Top) reporting up to Steve Cowley, General

Manager for IBM Cloud & IBM Software. Moreover, any documents from 2015, 2016, and

2018 have no bearing on Plaintiffs 2017 layoff. Defendant also objects to this Request as it is

seeking information that is not relevant to any party's claims or defenses because it seeks

documents that are umelated to Plaintiffs selection for layoff in the CLDR resource action.

Defendant further objects to this Request to the extent that it seeks information that is protected

by the attorney-client privilege and/or the work product doctrine. Subject to and without
                                                                                                        .~   ...· .
waiving the foregoing objectioris arid the Gerieral Objections set forth above, Defendant direets

Plaintiff to the documents produced at IBML-000042, 90, 112, 703, which reflect the

demographics of the employees selected and not selected for layoff in his job group.

REQUEST NO. 45: The documents and ESI, including but not limited to all statistical tests,

statistical analyses, studies or similar documents, conducted by any IBM executive, supervisor,



                                                 -31-
 human resources official or an attorney, analyzing the ages of employees selected for termination

 in. any force reduction, and/or those not selected for termination in any force reduction taking

place in the United States at any time from January 1, 2014 to July 31, 2017.

        RESPONSE: Defendant objects to this Request because it seeks information that is

protected by the attorney-client privilege and/or the work product doctrine.

REOUEST NO. 46: For the period from January 1, 2012 to the present, studies, analyses,

audits, surveys, communications, documents or ES! that set forth any plan, strategy, goal or

effort to change the age demographics of IBM's workforce.

        RESPONSE: Defendant objects to Request No. 46 because it is overly broad, unduly

burdensome, and disproportionate to the needs of the case. This Request is not reasonably

limited in time or organizational scope. Subject to and without waiving the foregoing objections

.and the General Objections set forth above, Oefendant responds that, based on its reasonable        ,   ... ..,..
investigation to date, there are no documents responsive to this Request.

REQUEST NO. 47: Communication, including emails and attachments, sent, received, cc'd or

forwarded by or to each and every individual who participated in the selection of employees for

termination in the RIF that including Plaintiffs separation from employment.

        RESPONSE: Defendant objects to Request No. 4 7 because it is vague and ambiguous

as to the meaning of "participated." Defendant responds consistent with its own understanding

of the undefined terms. Defendant also objects to this Request as overly broad, unduly

burdensome, and disproportionate to the needs of the case because it requests communications to

"each and every" individual who participated in the selection of employees other than Plaintiff in

the CLDR resource action. Subject to·and without waiving the foregoing objections and the·           ........

General Objections set forth above, Defendant will produce documents reflecting



                                                -32-
communications involving individuals who participated in the selection of employees reporting

to Kim Overbay for layoff in the CLDR action.

REQUEST NO. 48: For the period from January 1, 2014 to present, documents and ESI that

contain age demographics of Software Group and Cloud RIFs.

        RESPONSE: Defendant objects to Request No. 48 as overly broad, unduly burdensome,

and disproportionate to the needs of the case because it is not reasonably limited in iemis of'iime

or organizational scope. Plaintiff was impacted by the CLDR resource action in 2017. The

resource action did not affect all organizations in the Cloud Group, nor did it occur in 2014,

2015, 2016, or 2018. Thus, this Request also seeks information that is not relevant to either

party's claims or defenses. In addition, this Request is overly broad, unduly burdensome,

disproportionate to the needs of the case, and irrelevant because Plaintiff was not in the Software

Group at the time of his layoff. Defendant further objects to this request to the extent that it

seeks documents protected by the attorney-client privilege and/or the work product doctrine.




                                                                                                      ...... .
                                                                                                          ~




                                                -33-
Dated: October 22, 2018      Respectfully submitted,

                             /s/ Alison B. Marshall
                             Alison B. Marshall*
                             JONES DAY
                             51 Louisiana Ave., N.W.
                             Washington, D.C. 20001
                             Phone: (202) 879-7611
                             Fax: (202) 626-1700
                             abmarshall@jonesday.com
                             *Admitted Pro Hae Vice

                             Brian M. Jorgensen
                             (Texas Bar No. 24012930)
                             JONES DAY
                             2727 North Harwood Street
                             Dallas, Texas 75204
                             Phone: (214) 969-3741
                             Fax: (214) 969-5100
                             bmjorgensen@jonesday.com

                             Attorneys for Defendant
                             International Business Machines Corporation




                                                                           .~-   .~   .




                          -34-
                                 CERTIFICATE OF SERVICE

      I hereby certify that on October 22, 2018, a copy of the foregoing was served by e-mail
                                                                                                .-·   ...
and first-class mail on Plaintiffs following attorneys of record:


Archie Carl Pierce
Heidi A. Coughlin
Wright & Greenhill, P.C.
900 Congress A venue, Suite 500
Austin, TX 78701
cpierce@w-g.com
hcoughlin@w-g.com

Charles A. Lamberton
Lamberton Law Firm, LLC
Gulf Tower
707 Grant Street, Suite 1705
Pittsburgh, PA 15219
cal@lambertonlaw.com


                                                                                                      ...
                                                                                                .... ,,

                                                                    Isl Emilv M Halliday
                                                                    Emily M. Halliday




                                               -35-
